



Exhibit 10.3


WINDSTREAM EXECUTIVE SEVERANCE PLAN


ARTICLE I
PURPOSE


The Windstream Executive Severance Plan (the “Plan”) was established effective
as of September 1, 2017 (the “Effective Date”). The purpose of the Plan is to
provide severance benefits to certain eligible employees of Windstream Services,
LLC, a Delaware limited liability company (the “Company”), who are terminated
from employment in certain limited circumstances. The Plan is intended to
replace each existing offer letter, employment agreement and severance agreement
between the Company and Participants (as defined below) regarding severance or
Change in Control (as defined below) benefits.


ARTICLE II
DEFINITIONS


For the purposes of the Plan the following definitions shall apply:


2.1    “Accrued Obligations” means the sum of (a) Participant’s Base Salary
through the Date of Termination to the extent not already paid,
(b) Participant’s business expenses that are reimbursable in accordance with the
Company’s policies and for which Participant submits for reimbursement within
thirty (30) calendar days following the Date of Termination, but have not been
reimbursed by the Company as of the Date of Termination, and (c) Participant’s
accrued, unused vacation time.


2.2    “Affiliate” means any entity controlled by, controlling, or under common
control with, the Company.


2.3    “Annual Incentive Target” means Participant’s target annual incentive
opportunity expressed as a percentage of Participant’s base salary. Any
“special” or other bonus arrangements are specifically excluded from this
definition.


2.4    “Base Salary” means Participant’s annual rate of base salary in effect
immediately prior to the occurrence of the facts, circumstances or reasons
giving rise to Participant’s termination of employment.


2.5    “Board” means the Board of Directors of the Corporation, as constituted
from time to time.


2.6    “Business Combination” means the consummation of a reorganization, merger
or consolidation or sale or other disposition of more than fifty percent (50%)
of the assets of the Corporation.


2.7    “Cause” for termination by the Company of Participant’s employment shall
mean the occurrence of any one of the following: (a) Participant’s substantial,
willful failure or refusal to perform the duties or render the services
reasonably assigned to Participant by the Company or any Affiliate other than
resulting from Participant’s incapacity due to physical or mental illness,


1

--------------------------------------------------------------------------------





(b) a conviction, guilty plea or plea of nolo contendere of Participant for any
felony, (c) the willful engaging by Participant in misconduct that is
demonstrably and materially injurious to the Company or any Affiliate,
monetarily or otherwise, (d) a material violation by Participant of the
corporate governance board guidelines or code of ethics of the Company or any
Affiliate, (e) a material violation by Participant of the requirements of the
Sarbanes-Oxley Act of 2002 or other federal or state securities law, rule or
regulation, or (f) the repeated use of alcohol by Participant that materially
interferes with his/her duties, the use of illegal drugs by Participant, or a
violation by Participant of the drug and/or alcohol policies of the Company or
any Affiliate. No act or omission on Participant’s part shall be considered
“willful” unless it is done or omitted in bad faith or without Participant’s
reasonable belief that the action or omission was in the best interests of the
Company. Any purported termination for Cause that does not follow the notice
provisions set forth in Section 2.22 shall be deemed a termination without
Cause.


2.8    “Change in Control” means if at any time any of the following events
shall have occurred:


a.The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of Voting Securities of the
Corporation where such acquisition causes any such Person to own fifty percent
(50%) or more of the combined voting power of the then outstanding Voting
Securities; provided, however, that for purposes of this definition, any
acquisition by any Person pursuant to a transaction that complies with clauses
(i), (ii) and (iii) of subparagraph c. below shall not be deemed to result in a
Change in Control;
 
b.Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose
appointment or election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;


c.A Business Combination unless, following such Business Combination, (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, at least fifty percent
(50%) of the outstanding shares of common stock and the combined voting power of
the outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the outstanding Voting Securities, (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Corporation or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the


2

--------------------------------------------------------------------------------





outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Board members at the time of the
execution of the initial agreement, or the action of the Board, providing for
such Business Combination; or
 
d.    Approval by the stockholders of the Corporation of a complete liquidation
or dissolution of the Corporation.


2.9    “Change in Control Protection Period” means the period commencing on a
Change in Control and ending on the second anniversary thereof.


2.10    “CIC Restrictive Covenant Period” means the number of months specified
in Participant’s Participation Notice.


2.11    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.


2.12    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


2.13    “Company” means Windstream Services, LLC, and any successor to its
business or assets, by operation of law or otherwise.


2.14    “Corporation” means Windstream Holdings, Inc.


2.15    “Date of Termination” means the effective date of Participant’s
termination of employment with the Company or its Affiliates.


2.16    “Disability” shall be deemed the reason for the termination by the
Company of Participant’s employment if, as a result of Participant’s incapacity
due to physical or mental illness, Participant has been absent from the
full-time performance of Participant’s duties with the Company or an Affiliate
for a period of six (6) consecutive months, the Company has given Participant a
Notice of Termination for Disability, and within twenty (20) business days after
the Notice of Termination is given, Participant has not returned to the
full-time performance of Participant’s duties. Any purported termination for
Disability that does not follow the notice provisions set forth in Section 2.22
shall be deemed not to be a termination for Disability.


2.17    “Eligible Employee” means an individual who is qualified and designated
as such pursuant to Section 3.1 hereof.


2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


2.19    “Good Reason” for termination by Participant of Participant’s employment
means the occurrence on or after a Change in Control, without Participant’s
express written consent, of any one of the following:




3

--------------------------------------------------------------------------------





a.a material adverse alteration in the nature or status of Participant’s
authority, duties, or responsibilities from those in effect immediately prior to
the Change in Control;


b.any reduction in Participant’s Base Salary;


c.a transfer of Participant’s principal place of employment to a location more
than thirty-five (35) miles away from his/her principal place of employment
immediately prior to the Change in Control;


d.the failure by the Company to maintain Participant’s total compensation
opportunity (i.e., base salary, short-term incentive, and long-term incentive)
in the aggregate, as of the Effective Date or, if later, the date on which the
Participant becomes eligible to participate in the Plan, or such higher
compensation opportunity as determined by the Company from time to time, unless
such compensation is changed by the Company as part of a change in the Company’s
executive compensation program in a manner applied equally to similarly situated
executives;


e.the failure by the Company to continue to provide Participant with health,
welfare and retirement benefits substantially similar, in the aggregate, to
those enjoyed by Participant under the Company’s employee benefit plans in which
Participant was participating, or the failure by the Company to provide
Participant with the number of paid vacation days to which Participant is
entitled in accordance with the Company’s normal vacation policy, unless such
benefits are changed by the Benefits Committee of the Company as part of a
change in the Company’s executive benefit program in a manner applied equally to
similarly situated executives;


f.the failure by the Company to pay to Participant any portion of Participant’s
current compensation, or to pay to Participant any deferred compensation under
any deferred compensation program of the Company, within five (5) calendar days
after the date the compensation is due (taking into account applicable
restrictions under Section 409A or other applicable law) or to pay or reimburse
Participant for any expenses incurred by him/her for required business travel;
or


g.any failure by the Company to comply with and satisfy Section 9.4 of the Plan,
other than an unintentional failure not occurring in bad faith which is remedied
by the Company promptly after receipt of notice thereof given by Participant.


An event described in Section 2.19(d) or (e) (including, but not limited to, a
Company decision regarding a Participant’s total compensation opportunity or
health, welfare and retirement benefits, but excluding a decision made as part
of a change in the Company’s executive compensation or executive benefit program
that is made in a manner applied equally to similarly situated executives) shall
not constitute Good Reason if Participant consents to the event in writing.


2.20    “Incumbent Board” means the individuals who, as of the Effective Date,
constitute the Board.


2.21    “Notice of Occurrence of Good Reason” means the written notice of the
occurrence of an event, which has become effective, that Participant believes to
constitute Good Reason for


4

--------------------------------------------------------------------------------





Participant to terminate his/her employment that is communicated in accordance
with Section 9.2 of the Plan.


2.22    “Notice of Termination” means the written notice of termination of
Participant’s employment that is communicated in accordance with Section 9.2 of
the Plan. If the Company terminates Participant for Cause or Disability, the
Notice of Termination shall specify in reasonable detail the grounds for the
termination for Cause or Disability.


2.23    “Outplacement Services” means outplacement services from a recognized
outplacement service provider.


2.24    “Participant” means an Eligible Employee who meets the eligibility
requirements and other conditions of Sections 3.1 and 3.2 hereof (including the
timely execution and delivery of a Participation Notice), until such time as the
Eligible Employee’s participation ceases in accordance with Section 3.3 hereof.


2.25    “Participation Notice” means the notice provided to an employee of the
Company that designates such individual as a Participant in the Plan and the
terms and conditions of such individual’s participation in the Plan, which
notice shall be substantially in the form set forth on Exhibit A.


2.26    “Person” means any individual, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.


2.27    “Protection Period” has the meaning specified in Section 8.11(e).


2.28    “Section 409A” shall mean Section 409A of the Code and any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.


2.29    “Severance Multiplier” means the multiplier applicable to a Participant
as stated in such Participant’s Participation Notice.


2.30    “Voting Securities” means the securities of the Corporation which
entitle the owner or holder thereof to vote generally for the election of
Corporation directors.


ARTICLE III
ELIGIBILITY FOR SEVERANCE PAYMENTS AND BENEFITS


3.1    Eligible Employees. Eligibility to participate in the Plan shall be
limited to those officers and key employees of the Company and its Affiliates
who (a) are full-time employees, and (b) are designated as Eligible Employees by
the Chief Executive Officer and the Chief Human Resources & Legal Officer of the
Company, in their sole discretion, provided that in no event may an executive
officer subject to the reporting requirements of Section 16 of the Exchange Act
be


5

--------------------------------------------------------------------------------





considered an Eligible Employee unless approved by the Compensation Committee of
the Board of Directors of the Company.


3.2    Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver a Participation Notice to the Company within
thirty (30) calendar days after the Eligible Employee first receives the
Participation Notice to be executed.


3.3    Duration of Participation. An Eligible Employee participating in the Plan
shall cease to be a Participant in the Plan if the Eligible Employee ceases to
be employed by the Company or an Affiliate for any reason, unless such Eligible
Employee is then entitled to a severance benefit as provided in Section 3.4 or
3.6 of the Plan. Notwithstanding anything herein to the contrary, a Participant
who is entitled to a severance benefit as provided in Section 3.4 or 3.6 of the
Plan shall remain a Participant in the Plan until the amounts and benefits
payable under the Plan have been paid or provided to Participant in full.


3.4    Change in Control Protection Period. If, during a Change in Control
Protection Period, (a) the Company shall terminate a Participant’s employment
other than for Cause, Disability or death, or (b) Participant shall terminate
employment for Good Reason (after having complied with Section 3.5), then the
Company shall provide the following benefits to Participant, in addition to the
Accrued Obligations:


Payment
How Payment is Calculated
Prorated Annual Incentive Target
Product of:
(x) Participant’s Annual Incentive Target in effect immediately prior to the
Change in Control or, if higher, on the Date of Termination, and
(y) a fraction the numerator of which is the number of calendar days in the
current fiscal year through the Date of Termination and the denominator of which
is 365.


The prorated Annual Incentive Target shall be paid in a single lump sum as soon
as administratively practicable following the effective date of the release of
claims agreement detailed in Section 3.7.
Incentive Compensation for Completed Fiscal Year
Amount of any incentive compensation that has been allocated or awarded to
Participant for a completed fiscal year or other completed measuring period
preceding the occurrence of the Date of Termination under any incentive
compensation plan but has not yet been paid to Participant.


The incentive compensation under this provision shall be based on actual results
and paid in a single lump sum at the time all other incentive compensation
payments for the applicable measuring period are paid.
Severance Pay
Product of:
(x) Participant's Severance Multiplier, and
(y) the sum of (i) Participant's Base Salary in effect immediately prior to the
Change in Control or, if higher, on the Date of Termination, plus



6

--------------------------------------------------------------------------------





 
(ii) Participant’s Annual Incentive Target in effect immediately prior to the
Change in Control or, if higher, on the Date of Termination.


The Severance Pay shall be paid in a single lump sum as soon as administratively
practicable following the effective date of the release of claims agreement
detailed in Section 3.7.
COBRA Premium
Subsidy
The product of:
(x) Participant’s monthly premium for health and dental insurance continuation
coverage for Participant and Participant’s family, if applicable, under COBRA,
based on the monthly premium rate for such coverage in effect on the Date of
Termination, and
(y) Participant’s CIC Restrictive Covenant Period


The COBRA Premium Subsidy shall be paid in a single lump sum as soon as
administratively practicable following the effective date of the release of
claims agreement detailed in Section 3.7.
Outplacement
The Company shall, at its sole expense as incurred, make available to
Participant Outplacement Services, provided that (i) the cost to the Company
shall not exceed $25,000, and (ii) in no event shall the period during which the
outplacement service expenses are incurred or the period during which the
expenses are paid extend beyond twelve (12) months after Participant’s Date of
Termination.
Vested Benefits
The Company shall pay to Participant all vested benefits or other amounts that
Participant is otherwise entitled to receive under any plan, policy, practice,
program, contract or agreement with the Company or any of its Affiliates in
accordance with such plan, policy, practice, program, contract or agreement
except as explicitly modified herein.



If (a) Participant is terminated by the Company without Cause, or an event
constituting Good Reason occurs, following the public announcement of a
definitive agreement that, when consummated, would constitute a Change in
Control, and (b) such Change in Control is consummated, then the termination or
event constituting Good Reason shall be deemed to occur within the Change in
Control Protection Period, and Participant shall be entitled to the benefits
described in this Section 3.4.


3.5    Any Participant claiming Good Reason to terminate his/her employment must
provide the Company a Notice of Occurrence of Good Reason within ninety (90)
calendar days after the occurrence of the event. Unless the Company waives in
writing its rights under this Section 3.5, failure for any reason to give Notice
of Occurrence of Good Reason shall be deemed a waiver of the right to terminate
employment for such Good Reason. Following receipt of the Notice of Occurrence
of Good Reason, the Company shall have a period of thirty (30) calendar days in
which to cease and/or cure the event, circumstance, or conduct constituting Good
Reason (the “Cure Period”). If the event, circumstance, or conduct constituting
Good Reason is ceased and/or cured within the Cure Period, Participant will not
be entitled to severance payments and benefits with respect to such occurrence.
If the Company waives in writing its right to cure or does not cure the


7

--------------------------------------------------------------------------------





event, circumstance, or conduct constituting Good Reason within the Cure Period,
Participant shall have thirty (30) days after the earlier of the receipt of the
written waiver or end of the Cure Period to provide Notice of Termination to the
Company in order to exercise the right to terminate employment for Good Reason
with respect to such event, circumstance, or conduct. If Participant fails to
deliver Notice of Termination within such time period, such failure shall be
deemed a waiver of the right to terminate employment for Good Reason as a result
of such event, circumstance, or conduct. Following the Notice of Termination,
the Company will have no opportunity to cure, and Participant will be entitled
to severance payments and benefits under the Plan. Participant’s actual
termination date shall be determined in the sole discretion of the Company but
no later than thirty (30) calendar days from the date of the Notice of
Termination. Notwithstanding anything in this Plan to the contrary, in the event
of any reduction in a Participant’s total compensation opportunity or employee
benefits that would constitute Good Reason under Section 2.19, such reduction
shall be disregarded for purposes of calculating amounts due to the Participant
under Section 3.4 or 3.6.


3.6    Outside of Change in Control Protection Period. If, other than during a
Change in Control Protection Period, Participant’s employment is terminated by
the Company for any reason other than Cause, Disability or death (but
specifically excluding a resignation by Participant for any reason or no
reason), then the Company shall provide the following benefits to Participant,
in addition to the Accrued Obligations:


Payment
How Payment is Calculated
Incentive Compensation for Completed Fiscal Year
Amount of any incentive compensation that has been allocated or awarded to
Participant for a completed fiscal year or other completed measuring period
preceding the occurrence of the Date of Termination under any incentive
compensation plan but has not yet been paid to Participant.


The incentive compensation under this provision shall be based on actual results
and paid in a single lump sum at the time all other incentive compensation
payments for the applicable measuring period are paid.
Severance Pay
Sum of:
(x) Twelve (12) months of Participant’s Base Salary on the Date of Termination,
and
(y) Annual Incentive Target in effect on the Date of Termination.


The Severance Pay shall be paid in equal biweekly installments, with one
installment being paid each regular pay day starting in the month following the
effective date of the release of claims agreement detailed in Section 3.7.
COBRA Premium
Subsidy
The product of:
(x) Participant’s monthly premium for health and dental insurance continuation
coverage for Participant and Participant’s family, if applicable, under COBRA,
based on the monthly premium rate for such coverage in effect on the Date of
Termination, and
(y) Twelve (12).









8

--------------------------------------------------------------------------------





 
The COBRA Premium Subsidy shall be paid in a single lump sum as soon as
administratively practicable following the effective date of the release of
claims agreement detailed in Section 3.7.
Outplacement
The Company shall, at its sole expense as incurred, make available to
Participant Outplacement Services, provided that (i) the cost to the Company
shall not exceed $25,000, and (ii) in no event shall the period during which the
outplacement service expenses are incurred or the period during which the
expenses are paid, extend beyond twelve (12) months after Participant’s Date of
Termination.
Vested Benefits
The Company shall pay to Participant all vested benefits or other amounts that
Participant is otherwise entitled to receive under any plan, policy, practice,
program, contract or agreement with the Company or any of its Affiliates in
accordance with such plan, policy, practice, program, contract or agreement
except as explicitly modified herein.



3.7    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any benefits to a Participant under
Section 3.4 or 3.6 hereof unless: (a) Participant first executes no later than
forty-five (45) calendar days after the Date of Termination a release of claims
agreement in the form attached hereto as Exhibit B, with such changes as the
Company may determine to be required or reasonably advisable in order to make
the release enforceable and otherwise compliant with applicable law, (b)
Participant does not revoke the release within seven (7) days after signature,
and (c) the release becomes effective and irrevocable in accordance with its
terms. If the combined release execution period and revocation period span two
(2) calendar years, payments subject to the release will commence in the second
calendar year.


3.8    Exclusive Severance Benefit. Notwithstanding the foregoing provisions of
this Article III, and except as specifically provided below, any severance
payments or benefits received by a Participant pursuant to the Plan shall be in
lieu of any benefits under the Windstream Severance Pay Plan or any other
severance or reduction-in-force plan, program, policy, agreement or arrangement
maintained by the Company or an Affiliate (not including an equity award
agreement, retirement or deferred compensation plan or similar plan or agreement
which may contain provisions operative on a termination of Participant’s
employment or which may incidentally refer to accelerated vesting or accelerated
payment upon a termination of employment) and in lieu of any severance or
separation pay benefit that may be required under applicable law. In no event
shall a Participant be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Participant under any of
the provisions of the Plan.


3.9    Tax Withholding. The Company may withhold from all payments due to
Participant (or his/her estate) hereunder all taxes which, by applicable
federal, state, local or other law, are required to be withheld.


3.10    Coordination with WARN Act. To the extent that the Company determines
that Participant’s termination may be subject to the Worker Adjustment and
Retraining Notification Act or any other similar federal, state or local law
regarding mass employment separations (collectively, “WARN Act”),
notwithstanding any other provision of the Plan, the Company shall


9

--------------------------------------------------------------------------------





endeavor to comply with the WARN Act, to the extent applicable, by giving notice
of the termination (“WARN Act Notice”) at least sixty (60) days in advance of
the termination date. The period between the WARN Act Notice date and the
termination date is hereinafter referred to as “WARN Act Notice Period.” The
Company’s determination that a Participant may be subject to the WARN Act and/or
any corresponding actions taken or statements made are not an admission or
indication that any WARN Act or WARN Act obligations are applicable, triggered,
invoked or owed and do not waive or otherwise hinder the Company’s ability to
argue the WARN Act does not apply or to take other similar positions.


The Company may excuse Participant from work during all or part of the WARN Act
Notice Period and provide Participant with a payment or payments intended to
satisfy all or part of any potential WARN Act obligations, including those
during the WARN Act Notice Period. If this occurs, any benefit shall be reduced
and offset by and may be coordinated with any payment(s) Participant receives
during the WARN Act Notice Period After any offset/deduction, the Company will
provide the remaining benefits (subject to the release requirement described in
Section 3.7) to Participant.


If Participant is not excused from work following the WARN Act Notice date, the
regular salary or wages paid to Participant during the WARN Act Notice Period
will constitute Participant’s usual compensation and not a benefit under the
Plan.


3.11    Payment After Participant’s Death. If Participant dies after all
conditions to receive benefits under Section 3.4 or 3.6 have been satisfied, any
amount not yet paid to Participant under the Plan (other than amounts which, by
their terms, terminate upon the death of Participant) shall be paid in
accordance with the terms of the Plan to the executors, personal
representatives, or administrators of Participant’s estate.


3.12    No Duplication. In no event shall payments in accordance with this Plan
be made in respect of more than one of Section 3.4 or 3.6.
    
ARTICLE IV
TAX INFORMATION


4.1    IRS Code Section 280G.


a.For the purposes of this Section 4.1, the following definitions apply:


i.“Accounting Firm” means an independent, certified public accounting firm with
recognized specialization and expertise in the valuation of change-in-control
severance benefits and the tax calculations required by this Section, designated
by the Company prior to a Change in Control; however, if the Accounting Firm is
not willing or able to value the restrictive covenants in Article VIII (or in
the release of claims agreement in the form attached hereto as Exhibit B), then
the restrictive covenants shall be valued by an independent third-party
valuation specialist selected by the Company prior to a Change in Control.




10

--------------------------------------------------------------------------------





ii.“Excise Tax” means the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.


iii.“Net After-Tax Benefit” means the aggregate Value of all Payments to
Participant, net of all taxes imposed on Participant with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws, as
determined by the Accounting Firm after considering any value attributable to
the restrictive covenants in Article VIII (or in the release of claims agreement
in the form attached hereto as Exhibit B) that is treated as reasonable
compensation described in Section 280G(b)(4) of the Code.


iv.“Payment” shall mean any payment or distribution by the Company in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Participant that is contingent on a Change in Control, whether
paid or payable or distributed or distributable pursuant to the terms of the
Plan or otherwise.


v.“Reduced Amount” means the greatest amount of Payments that can be paid to
Participant that would not result in the imposition of the Excise Tax upon
Participant if the Accounting Firm determines to reduce Payments to Participant
pursuant to this Section 4.1, after considering any value attributable to the
restrictive covenants in Article VIII (or in the release of claims agreement in
the form attached hereto as Exhibit B) that is treated as reasonable
compensation described in Section 280G(b)(4) of the Code.


vi.“Value” of a Payment means the economic present value of a Payment as of the
date of the Change in Control (or such other date as required pursuant to
Section 280G), as determined by the Accounting Firm pursuant to Section 280G of
the Code using the discount rate required by Section 280G(d)(4) of the Code.


b.If the Accounting Firm determines that any Payment to Participant would be
subject to the Excise Tax, the Accounting Firm shall determine whether to reduce
the aggregate amount of the Payments payable to Participant to the Reduced
Amount. The Payments shall be reduced to the Reduced Amount only if the
Accounting Firm determines that Participant would have a greater Net After-Tax
Benefit if Participant’s Payments were reduced to the Reduced Amount. If,
instead, the Accounting Firm determines that Participant would have a greater
Net After-Tax Benefit if Participant’s Payments were not reduced to the Reduced
Amount, Participant shall receive all Payments to which Participant is entitled
under the Plan.


c.If the Accounting Firm determines that the aggregate Payments otherwise
payable to Participant should be reduced to the Reduced Amount pursuant to this
Section 4.1, the Company shall promptly give Participant notice to that effect
and a copy of the detailed calculation thereof. All determinations made by the
Accounting Firm under this Section 4.1 shall be binding upon the Company and
Participant and shall be made within thirty (30) business days after a
termination of Participant’s employment or such earlier date as requested by the
Company. The reduction of Participant’s Payments to the Reduced Amount, if
applicable, shall be made by reducing the


11

--------------------------------------------------------------------------------





Payments detailed in Section 3.4 (and no other Payments) in the following order:
(i) Severance Pay, (ii) Prorated Annual Incentive Target, (iii) COBRA Premium
Subsidy, and (iv) Outplacement Services. All fees and expenses of the Accounting
Firm pursuant to this Section 4.1 shall be borne solely by the Company.


4.2    IRS Code Section 409A.


a.Section 409A imposes payment restrictions on “nonqualified deferred
compensation” (potentially including payments owed to a Participant upon
termination of employment). Failure to comply with these restrictions could
result in negative tax consequences to a Participant, including immediate
taxation, interest and a 20% additional income tax. It is the Company’s intent
that the Plan be exempt from the application of, or otherwise comply with, the
requirements of Section 409A. Specifically, any taxable benefits or payments
provided under the Plan are intended to be separate payments that qualify for
the “short-term deferral” exception to Section 409A to the maximum extent
possible and, to the extent they do not so qualify, are intended to qualify for
the separation pay exceptions to Section 409A to the maximum extent possible. To
the extent that none of these exceptions applies, and to the extent that the
Company determines it is necessary to comply with Section 409A (e.g., if
Participant is a “specified employee” within the meaning of Section 409A), then
notwithstanding any provision in the Plan to the contrary, all amounts that
would otherwise be paid or provided to such Participant during the first six (6)
months following the Date of Termination shall instead be accumulated through
and paid or provided (without interest) on the first business day that is more
than six (6) months after Participant’s separation from service.


b.A termination of employment shall not be deemed to have occurred for purposes
of any provision of the Plan providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A and Participant is no longer providing services (at a level that
would preclude the occurrence of a “separation from service” within the meaning
of Section 409A) to the Company or its Affiliates as an employee or consultant,
and for purposes of any such provision of the Plan, references to the “Date of
Termination,” a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.


c.Whenever a payment under the Plan specifies a payment period with reference to
a number of days, the actual date of payment within the specified period shall
be within the sole discretion of the Company. In the event the payment period
under the Plan for any nonqualified deferred compensation commences in one
calendar year and ends in a second calendar year, the payments shall not be paid
(or installments commenced) until the later of the first payroll date of the
second calendar year, or the date that the release described in Section 3.7
becomes effective and irrevocable, to the extent necessary to comply with
Section 409A. For purposes of Section 409A, a Participant’s right to receive
installment payments pursuant to the Plan shall be treated as a right to receive
a series of separate and distinct payments.


d.Although the Company will use its best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A, the tax treatment of the
benefits provided under the


12

--------------------------------------------------------------------------------





Plan is not warranted or guaranteed. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by a
Participant (or any other individual claiming a benefit through Participant) as
a result of the Plan.


ARTICLE V
PLAN ADMINISTRATION


5.1    The Plan shall be administered by the Benefits Committee (the
“Committee”) of the Company. The Committee shall be the plan administrator for
purposes of ERISA.


5.2    The Committee shall be a fiduciary under ERISA, having all powers
expressly conferred upon it under the Plan and such other powers as are
reasonably necessary to carry out expressed powers, authority and duties. The
Committee shall have the discretionary power and authority to interpret and
construe the provisions of the Plan and to make factual determinations in
deciding whether a claimant (defined below) is entitled to benefits under the
Plan. Benefits under the Plan shall be paid only if the Committee decides in its
discretion that the claimant is entitled to benefits under the Plan. The
Committee shall have the maximum discretion permitted under law to interpret the
Plan, and all decisions of the Committee shall be final and binding on all
interested parties.


5.3    Committee action shall be taken only with majority approval, which may be
expressed by a vote at a meeting of the Committee or in writing without a
meeting.


5.4    The Company shall indemnify any officer, director or employee of the
Company to whom any power, authority or responsibility is allocated or delegated
under the Plan for any liability actually and reasonably incurred with respect
to the exercise or failure to exercise such power, authority or responsibility,
unless such liability results from such person’s own gross negligence or willful
misconduct.


5.5    Any person who thinks that he/she is entitled to receive a benefit under
the Plan (the “claimant”) shall make application in writing on the form and in
the manner prescribed by the Committee. If any claim for benefits filed by a
claimant is denied in whole or in part, the Committee shall issue a written
notice of such adverse benefit determination to the claimant. The notice shall
be issued to the claimant within a reasonable period of time but in no event
later than ninety (90) calendar days from the date the claim for benefits was
filed. The notice issued by the Committee shall be written in a manner
calculated to be understood by the claimant and shall include the following:


a.the specific reason or reasons for any adverse benefit determination;


b.the specific Plan provisions on which any adverse benefit determination is
based;


c.a description of any further material or information that is necessary for the
claimant to perfect his/her claim and an explanation of why the material or
information is needed; and




13

--------------------------------------------------------------------------------





d.an explanation of the Plan’s claim review procedure and time limits applicable
to the Plan’s claim review procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review.


The Committee, as Plan administrator, shall comply with the additional
requirements prescribed by DOL Reg. 2560.503‑1 for claims, including a
determination of disability.


5.6    If the Committee denies a claim for benefits in whole or in part, or the
claim is otherwise deemed to have been denied, the claimant or his/her duly
authorized representative may submit to the Committee a written request for
review of the claim denial within sixty (60) calendar days after the receipt of
the notice of adverse benefit determination, which request shall contain the
following information:


a.the date on which the claimant’s request was filed with the Committee;
provided, however, that the date on which the claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the claimant pursuant to this
paragraph (a);


b.the specific portions of the adverse benefit determination which the claimant
requests the Committee to review;


c.a statement by the claimant setting forth the basis upon which he/she believes
the Committee should reverse the previous adverse benefit determination and
accept his/her claim as made; and


d.any written material (offered as exhibits) which the claimant desires the
Committee to examine in its consideration of his/her position as stated pursuant
to paragraph (c).


The claimant or his/her duly authorized representative may:


i.submit written comments, documents, records and other information relating to
the claim for benefits; and


ii.review pertinent documents, including, upon request in the manner and form
prescribed by the Committee and free of charge, being provided reasonable access
to, and copies of, all documents, records and other information relevant to the
claimant’s claim for benefits.


The review by the Committee shall consider all comments, documents, records and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The Committee shall furnish a written decision on review
not later than sixty (60) calendar days after receipt of the written request for
review of the adverse benefit determination, unless special circumstances
require an extension of the time for processing the appeal. If an extension of
time for review is


14

--------------------------------------------------------------------------------





required because of special circumstances, written notice of the extension shall
be furnished to the claimant prior to the commencement of the extension, and the
Committee shall furnish a written decision on review not later than one hundred
and twenty (120) calendar days after receipt of the written request for review
of the adverse benefit determination. The decision on review shall be in
writing, shall be written in a manner calculated to be understood by the
claimant, and, in the case of an adverse benefit determination on review, shall
include (a) specific reasons for the adverse benefit determination, (b)
references to the specific Plan provisions on which the decision is based, (c) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits, (d) a statement that
there is no voluntary appeal procedure offered by the Plan, and (e) a statement
of the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.


The Committee shall comply with the additional requirements prescribed by DOL
Reg. 2560.503‑1 for review of claims, including a determination of disability.


5.7    Notwithstanding anything to the contrary in the Plan, completion of the
claims review procedures described in this Article shall be a condition
precedent to the commencement of any external proceeding in connection with a
claim for Plan benefits by a claimant or by any other person or entity claiming
rights individually or through a claimant. Any suit or legal action initiated by
a claimant must be brought by the claimant no later than one (1) year following
a final decision on the claim under these claims procedures. The one (1) year
statute of limitations on suits for benefits shall apply in any forum where a
claimant initiates such suit or legal action. If a civil action is not filed
within this period, the claimant’s claim will be deemed permanently waived and
abandoned, and the claimant will be precluded from reasserting it.


ARTICLE VI
PLAN FUNDING


6.1    Benefits shall be paid solely out of the general assets of the Company.
No Participant contributions are required or accepted.


6.2    All costs and expenses of Plan administration shall be paid by the
Company.


ARTICLE VII
PLAN AMENDMENT AND TERMINATION


7.1    Prior to the consummation of a Change in Control, the Company shall have
the power to amend or terminate the Plan from time to time in its discretion and
for any reason (or no reason) (including the removal of an individual as a
Participant by the Chief Executive Officer and the Chief Human Resources & Legal
Officer of the Company), provided that no such amendment or termination shall be
effective with respect to a termination of employment that occurred prior to the
amendment or termination of the Plan. Notwithstanding the foregoing, during a
Change in Control Protection Period, no amendment or termination of the Plan
shall impair any rights or obligations to any Participant under the Plan
(including the removal of an individual as a Participant) unless such
Participant expressly consents to such amendment or termination.




15

--------------------------------------------------------------------------------





ARTICLE VIII
RESTRICTIVE COVENANTS


8.1    Confidentiality. By signing the Participation Notice, during
Participant’s employment and after the Date of Termination, Participant agrees
to keep secret and confidential, and not to use or disclose to any third
parties, except as directly required for Participant to perform Participant’s
responsibilities for the Company, any of the Company’s Confidential Information
(as defined in Section 8.11 below) acquired by Participant in connection with,
Participant’s employment with the Company. Participant acknowledges that the
Confidential Information is the exclusive property of the Company. Upon
termination of Participant’s employment with the Company, for any reason, or at
the request of the Company at any time, Participant shall promptly return to the
Company all property then in Participant’s possession, custody or control
belonging to the Company, including all Confidential Information. Participant
shall not retain any copies of correspondence, memoranda, reports, notebooks,
drawings, photographs or other documents in any form whatsoever (including
information contained in computer or other electronic memory or on any computer
or electronic storage device) relating in any way to the affairs of the Company
and which were entrusted to Participant or obtained by Participant at any time
during employment with the Company.
8.2    Customer Nonsolicitation. By signing the Participation Notice,
Participant agrees that, during employment with the Company and thereafter
during the Protection Period (as defined in Section 8.11 below), Participant
will not, directly or indirectly (in a capacity where Participant could use
specialized knowledge, training, skill or expertise, Confidential Information,
or customer contacts or information obtained from the Company to the detriment
of the Company): (i) solicit, attempt to solicit, call on, or accept business
from any Customer (as defined in Section 8.11 below) or (ii) in any manner cause
or attempt to cause any Customer to divert, terminate, limit, modify or fail to
enter into any existing or potential business relationship with the Company.
8.3    Employee Nonsolicitation. By signing the Participation Notice,
Participant agrees that, during employment with the Company and thereafter
during the Protection Period, Participant will not directly or indirectly
engage, solicit, hire, attempt to hire, or encourage any current employee or
former employee (limited to former employees whose employment has been
terminated or concluded for less than six (6) months) of the Company to leave or
terminate his/her employment relationship with the Company.
8.4    Noncompetition. By signing the Participation Notice, Participant agrees
that, if he/she receives benefits under the Plan pursuant to Section 3.4 or 3.6,
he/she will comply with the noncompetition covenant outlined in Addendum 1 to
the Plan.
8.5    Divisible Provisions. The individual terms and provisions of this Article
VIII are intended to be separate and divisible provisions and if, for any
reason, any one or more of them is held to be invalid or unenforceable, neither
the validity nor the enforceability of any other provision of this Article VIII
shall thereby be affected. It is the intention of Participant and the Company
that the potential restrictions on Participant’s solicitation and future
employment imposed by this Article VIII be reasonable in both duration and
geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Article VIII


16

--------------------------------------------------------------------------------





unreasonable in duration or geographic scope or otherwise, Participant and the
Company agree that the restrictions and prohibitions contained herein may be
modified by a court of competent jurisdiction and shall be effective to the
fullest extent allowed under applicable law in such jurisdiction.
8.6    Injunctive Relief and Remedies. In the event of a breach or threatened
breach of any of Participant’s duties and obligations under this Article VIII,
the Company shall be entitled, in addition to any other legal or equitable
remedies it may have in connection therewith (including any right to damages it
may suffer), to (a) temporary, preliminary and permanent injunctive relief
restraining such breach or threatened breach, (b) cease making payments or
providing benefits under Section 3.4 or 3.6 of the Plan (other than the Accrued
Obligations and Vested Benefits), and (c) any other relief obtainable through
statutory or common‑law means (including, but not limited to, applicable trade
secrets law). By signing the Participation Notice, Participant expressly
acknowledges that the harm that might result to the Company’s business as a
result of any noncompliance by Participant with the provisions of this Article
VIII would be irreparable. By signing the Participation Notice, Participant
specifically agrees that if there is a question as to the enforceability of any
of the provisions of this Article VIII, Participant will not engage in any
conduct inconsistent with or contrary to this Article VIII until after the
question has been resolved by a final judgment of a court of competent
jurisdiction. The restrictions stated in this Article VIII are in addition to
and not in lieu of protections afforded to trade secrets and confidential
information under applicable law. Nothing in this Article VIII is intended to or
shall be interpreted as diminishing or otherwise limiting the Company’s right
under applicable law to protect its trade secrets and confidential information.
8.7    Protected Activity. Nothing contained in the Plan, or any other
agreement, policy, practice, procedure, directive or instruction maintained by
the Company shall prohibit Participant from reporting possible violations of
federal, state or local laws or regulations to any federal, state or local
governmental agency or commission (a “Government Agency”) or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local laws or regulations. Participant does not need prior
authorization of any kind to make any such reports or disclosures to any
Government Agency and Participant is not required to notify the Company that
Participant has made such reports or disclosures. Nothing in the Plan limits any
right Participant may have to receive a whistleblower award or bounty for
information provided to any Government Agency. By signing the Participation
Notice, Participant acknowledges that the Company has informed Participant, in
accordance with 18 U.S.C. § 1833(b), that Participant may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret where the disclosure: (a) is made in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law, or (b) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.
8.8    Notification. To enable the Company to monitor Participant’s compliance
with the obligations imposed by this Article VIII, by signing the Participation
Notice, Participant agrees to inform the Company, during the Protection Period,
of the identity of any subsequent employer and Participant’s new job title,
prior to commencing employment or serving in a potential Prohibited Capacity (as
defined in Section 8.11 below) with another entity. Participant also agrees that
he will disclose the existence of this Article VIII to any subsequent employer.


17

--------------------------------------------------------------------------------





8.9    Exclusion of Certain Stock Ownership. Nothing in this Article VIII shall
prohibit Participant from being (a) a stockholder in a mutual fund or a
diversified investment company or (b) a passive owner of not more than 5% of the
outstanding equity securities of any class of a corporation or other entity
which is publicly traded, so long as Participant has no active participation in
the business of such corporation or other entity.
8.10     Sufficient Consideration and Irreparable Damage. Participant
acknowledges that the covenants contained in this Article VIII are a principal
inducement for the willingness of the Company to maintain the Plan and make the
payments and provide the benefits to Participant under the Plan and that the
Company and Participant intend the covenants (a) to be binding upon and
enforceable against Participant in accordance with their terms, regardless of
whether a Change in Control or a Payment Trigger occurs and notwithstanding any
common or statutory law to the contrary and (b) to survive and continue in full
force in accordance with their terms notwithstanding the termination of the
Plan. Participant agrees that the obligations of the Company under the Plan
(specifically including, but not limited to, the obligation to make any payment
or provide any benefit under Sections 3.4 and 3.6) constitute sufficient
consideration for the covenants contained in this Article VIII. The Company and
Participant further agree that the restrictions contained in this Article VIII
are reasonable in period, scope and geographical area and are necessary to
protect the legitimate business interests and Confidential Information of the
Company and its Affiliates. Participant agrees that he/she will notify the
Company and its Affiliates in writing if he/she has, or reasonably should have,
any questions regarding the applicability of this Article VIII. Because
Participant’s services are unique and because Participant has access to
Confidential Information, the parties agree that the Company and its Affiliates
would be damaged irreparably in the event any of the provisions of this Article
VIII were not performed in accordance with their specific terms or were
otherwise breached and that money damages would be an inadequate remedy for any
such nonperformance or breach. In the event that Participant breaches or
threatens to breach any such provision of this Article VIII, the parties agree
that the Company and its Affiliates shall be entitled to seek any and all
equitable and legal relief provided by law, specifically including immediate and
permanent injunctive relief to prevent any breach or threatened breach of any of
such provisions and to enforce such provisions specifically (without posting a
bond or other security). Participant hereby waives any claim that the Company or
its Affiliates have an adequate remedy at law. The parties agree that the
foregoing relief shall not be construed to limit or otherwise restrict the
ability of the Company and its Affiliates to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
8.11    Definitions. As used in this Article VIII, the following definitions
shall apply:
a.    “Company” means the Company and its affiliates.
b.    “Confidential Information” means information pertaining to the business of
the Company that is generally not known to or readily ascertainable to the
industry in which the Company competes, and that gives or tends to give the
Company a competitive advantage over persons who do not possess such information
or the secrecy of which is otherwise of value to the Company in the conduct of
its business regardless of when and by whom such information was developed or
acquired, and regardless of whether any of these are described in writing,
copyrightable or considered copyrightable, patentable or considered patentable.
Confidential


18

--------------------------------------------------------------------------------





Information includes, but is not limited to, the Company’s trade secrets,
information related to present and potential customers, vendors and suppliers
(including, but not limited to, lists, contact information, requirements,
contract terms, and pricing), methods of operations, research and development,
product information, business technical information, including technical data,
techniques, solutions, test methods, quality control systems, processes, design
specifications, technical formulas, procedures and information, sales plans and
strategies, pricing and profit information, financial information, marketing
data, all agreements, schematics, manuals, studies, reports, and statistical
information relating to the Company, all formulations, database files,
information technology, strategic alliances, products, services, programs and
processes used or sold, and all software licensed or developed by the Company,
computer programs, systems and/or software, ideas, inventions, business
information, know-how, improvements, designs, redesigns, creations, discoveries
and developments of the Company. Confidential Information includes all forms of
the information, whether oral, written or contained in electronic or any other
format. Confidential Information excludes information which (i) is in the public
domain through no act or omission of Participant in violation of any agreement
that Participant is a party to with the Company, or (ii) has become available to
Participant on a nonconfidential basis from a source other than the Company
without breach of such source’s confidentiality or nondisclosure obligations to
the Company.
c.    “Customer” means any actual or former customer or client of the Company
that Participant knows to have been engaged as a customer or client of the
Company during the one (1) year period prior to the Date of Termination.


d.“Prohibited Capacity” means:
i.The same or similar capacity or function in which Participant worked for the
Company at any time during the last two (2) years of Participant’s employment;
or
ii.Any other capacity in which Participant’s knowledge of Confidential
Information would render Participant’s assistance to a Competing Business (as
defined in Addendum 1) a competitive advantage.


e.    “Protection Period” means:
i.    The period commencing on the Date of Termination and ending on the date
[CIC Restrictive Covenant Period] after the Date of Termination, if Participant
is terminated and receives benefits pursuant to Section 3.4 of the Plan; or
ii.    The period commencing on the Date of Termination and ending on the date
twelve (12) months after the Date of Termination, if Participant is terminated
for any reason outside of Section 3.4 of the Plan, regardless of whether the
termination is voluntary or involuntary.
In the event Participant breaches the covenants contained in this Article VIII,
the periods defined in this Section shall be extended for an additional period
of time equal to the time that elapses from the commencement of the breach to
the later of (a) the termination of such breach or (b) the final resolution of
any litigation stemming from such breach.


19

--------------------------------------------------------------------------------





ARTICLE IX
MISCELLANEOUS PROVISIONS


9.1    Neither the adoption nor the maintenance of the Plan shall be deemed to
constitute a contract, implied or expressed, between the Company and any
Participant. Nothing in the Plan shall affect the Company’s right to discharge
or otherwise discipline Participants. The Plan does not create in Participant a
right to employment or continued employment for any certain period.


9.2    For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by (1) United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon actual receipt; (2) personal delivery to the Chief
Executive Officer or Chief Human Resources & Legal Officer; or (3) email:


To the Company, with a copy to the Chief Human Resources & Legal Officer:


Windstream Services, LLC
4001 Rodney Parham Road
Little Rock, Arkansas 72212
Attention: Chief Executive Officer
Tony.thomas@windstream.com
John.fletcher@windstream.com


To Participant: At Participant’s most recent mailing address in the records of
Windstream Services, LLC, or at Participant’s Windstream employee email address
(during employment)


9.3    Except as set forth in Section 3.11, nothing in the Plan shall be
construed as giving any rights under the Plan to any third party, and no rights
or benefits hereunder shall be subject to the debts or liabilities of any
Participant or beneficiary. No Participant or beneficiary may alienate,
transfer, assign or pledge any right or benefit under the Plan.


9.4    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company expressly to
assume the Plan. The Plan shall be binding upon and inure to the benefit of the
Company and any successor of or to the Company, including, without limitation,
any persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by sale, merger, consolidation,
reorganization or otherwise (and such successor shall thereafter be deemed the
“Company” for the purposes of the Plan) and the heirs, beneficiaries, executors
and administrators of each Participant.


9.5    The Article and Section headings contained herein are for convenience of
reference only and shall not be construed as defining or limiting the matter
contained thereunder. Unless otherwise indicated, all references to Articles,
Sections and subsections shall be to the Plan as set


20

--------------------------------------------------------------------------------





forth in the Plan. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included in the Plan.


9.6    The Plan and all rights hereunder shall be construed and enforced in
accordance with ERISA and other applicable federal law. To the extent the Plan
is not governed by federal law, the provisions of the Plan shall be construed
and applied in accordance with the laws of the State of Arkansas.


IN WITNESS WHEREOF, Windstream Services, LLC has caused the Plan to be executed
this 1st day of September, 2017.




WINDSTREAM SERVICES, LLC






By:
 





21

--------------------------------------------------------------------------------





Addendum 1
A.    Noncompetition. Participant agrees that during the Protection Period (as
defined below), and within the Restricted Territory (as defined below), he/she
will not, in any manner, directly or indirectly, through any person, firm or
corporation, alone or as a member of a partnership or as an officer, director,
shareholder, investor or employee of or in any other corporation or enterprise
or otherwise, perform services for or on behalf of a Competing Business (as
defined below) in a Prohibited Capacity (as defined below).
1.    Application. This provision shall only apply to Participant if Participant
receives benefits under the Plan pursuant to Section 3.4 or 3.6 thereof.


2.    Other Terms. The terms contained in Sections 8.5, 8.6, 8.7, 8.8, 8.9, 8.10
and 8.11 of the Plan apply to this Addendum, as appropriate.
 
3.    Definitions.


a.“Competing Business” means any person, corporation or enterprise that, in
direct competition with the Company, provides voice, data, network and/or cloud
solutions, and related services, including related services that the Company is
engaged in at the time of Participant’s termination which it entered into after
the execution of this Agreement, to consumer, business, enterprise, and
wholesale customers of all types, regardless of whether provided via a reseller,
agent, dealer, cable operator, ILEC, CLEC, VOIP provider, interexchange carrier,
or other provider using forms of communication technology. Voice, data, network,
cloud solutions, and related services include, but are not limited to,


i.
Consumer products and services including local and long distance, broadband, and
digital TV;



ii.
Business and Enterprise products and services including voice, data network
services, managed services, SD-WAN, cloud security products, unified
communications, MPLS networking/security, UCaaS, CCaaS, business continuity, and
similar cloud-based services; and



iii.
Wholesale products and services including Ethernet, transport, infrastructure,
colocation, IP-VPN, and fiber to the tower.



“Competing Business” excludes wireless communication services but includes fixed
wireless broadband services.




22

--------------------------------------------------------------------------------





b.“Prohibited Capacity” means:


i.
The same or similar capacity or function in which Participant worked for the
Company at any time during the last two (2) years of Participant’s employment;
and/or



ii.
Any other capacity in which Participant’s knowledge of Confidential Information
would render Participant’s assistance to a Competing Business a competitive
advantage.



c.“Protection Period” means:


i.
The period commencing on the Date of Termination and ending on the date [CIC
Restrictive Covenant Period] after the Date of Termination, if Participant is
terminated pursuant to Section 3.4 of the Plan; or



ii.
The period commencing on the Date of Termination and ending on the date twelve
(12) months after the Date of Termination, if Participant is terminated pursuant
to Section 3.6 of the Plan.



In the event Participant breaches the covenants contained in this Addendum 1,
the periods defined in this Section shall be extended for an additional period
of time equal to the time that elapses from the commencement of the breach to
the later of (a) the termination of such breach or (b) the final resolution of
any litigation stemming from such breach.
d.    “Restricted Territory” means any state in which the Company or an
Affiliate is licensed as an incumbent or competitive local exchange carrier.






23

--------------------------------------------------------------------------------





EXHIBIT A
 
Participation Notice
Personal & Confidential
 
[DATE]
 
[NAME]
[ADDRESS]
 
Dear [FIRST NAME]:
 
I am pleased to inform you that you have been selected to participate in the
Windstream Executive Severance Plan (the “Plan”), which has been established to
provide severance benefits to certain senior leaders of the Company who are
terminated from employment in certain limited circumstances.  The terms and
conditions of your participation are set forth in and governed by the terms of
the Plan and this participation notice (this “Participation Notice”).
 
For purposes of your participation in the Plan, the “Severance Multiplier” means
[NUMBER], and the “CIC Restrictive Covenant Period” means [NUMBER] months.


Plan at a Glance


Change-in-Control Severance
Benefits
Upon a Change-in-Control (CIC), you will be eligible for benefits if, within two
(2) years of the CIC, you are terminated without Cause or voluntarily resign for
Good Reason.


Benefits: Your Base Salary and Annual Incentive Target, multiplied by your
Severance Multiplier; pro rata bonus in year of termination; COBRA subsidy;
outplacement.
General Severance Benefits
If you are terminated without Cause, and no CIC has occurred, you will be
eligible for benefits.


Benefits: Your Base Salary and Annual Incentive Target, multiplied by one; COBRA
subsidy; outplacement.





24

--------------------------------------------------------------------------------





Noncompetition Provision
Participants in the Plan are bound by a noncompetition provision only in the
following two (2) circumstances:


(a) If Participant is terminated without Cause or resigns for Good Reason within
the two (2) years following a CIC and receives benefits under the Plan, the
noncompetition provision applies for the CIC Restrictive Covenant Period
following termination of employment; or


(b) If Participant is terminated without Cause outside of a CIC and receives
benefits under the Plan, the noncompetition provision applies for twelve (12)
months following termination of employment.
Confidentiality and
Nonsolicitation Provisions
All Participants, regardless of whether they receive benefits under the Plan,
will be subject to confidentiality, nonsolicitation of employees, and
nonsolicitation of customer provisions.


The nonsolicitation provisions will be in effect during employment and:


(a) If Participant is terminated without Cause or resigns for Good Reason within
the two (2) years following a CIC, the nonsolicitation provisions apply for the
CIC Restrictive Covenant Period following termination of employment; or


(b) If Participant is terminated without Cause outside of a CIC, the
nonsolicitation provisions apply for twelve (12) months following termination of
employment.



The foregoing summary is provided for informational purposes only. If there is
any conflict between this summary and the Plan, the Plan document shall govern.
Capitalized terms in this summary have the meanings set forth in the Plan.


Legal Acknowledgments


By signing this Participation Notice you hereby acknowledge and agree that:


•
As a condition to, and in consideration of, your right to participate in the
Plan, any change in control agreement, employment agreement, offer letter
provision addressing severance or any other severance arrangement with the
Company (including any predecessor companies) entered into on or prior to the
date hereof (the “Prior Arrangement”) is hereby



25

--------------------------------------------------------------------------------





terminated and of no further force or effect, and you hereby waive and release
any and all rights and claims under the Prior Arrangements.


•
You have been provided a copy of the Plan and had an opportunity to review and
ask questions about the Plan. You understand that the Plan contains Restrictive
Covenants, which include (1) restrictions on your use or disclosure of
confidential information and soliciting our customers or employees upon any
termination of employment, and (2) noncompetition provisions that would only
apply upon a termination of employment in which you are entitled to severance
benefits under the Plan (collectively, the “Restrictive Covenants”). You further
understand that (a) the Restrictive Covenants are intended to encourage conduct
that protects the legitimate business assets of the Company and its subsidiaries
and affiliates, (b) as a condition to and in consideration of participating in
the Plan, you hereby agree to be bound by and to comply with the terms and
conditions of the Restrictive Covenants, and (c) you will notify the Company in
writing if you have, or reasonably should have, any questions regarding the
applicability of the Restrictive Covenants.



•
You further acknowledge that by signing this Participation Notice, you have
agreed to comply with the Restrictive Covenants.



Please note that you are not required to participate in the Plan and may decline
participation in the Plan by not returning this Participation Notice.


If you wish to accept participation in the Plan, you must execute this
Participation Notice and see that it is returned in person or via email to me so
that it is received no later than [Date]. This Participation Notice may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.


It is important that the terms and conditions of your participation in the Plan
as set forth in this Participation Notice be kept confidential, as they pertain
only to you. 


If you have any questions regarding this Participation Notice or the Plan,
please direct those questions to Windstream’s Vice President - Compensation &
Benefits.
Sincerely,




Mary Michaels
Agreed to and accepted:
____________________________________
[NAME]
        
____________________________________
Date


26

--------------------------------------------------------------------------------





EXHIBIT B
CONFIDENTIAL GENERAL RELEASE
This CONFIDENTIAL GENERAL RELEASE (the “General Release”) is made and entered
into by and between Windstream Services, LLC (“Windstream” or the “Company”) and
[name] (“Executive,” or sometimes referred to herein as you).


WITNESSETH


In consideration of the mutual promises herein contained, Windstream and
Executive agree as follows:


FIRST: You are hereby informed that you have forty-five (45) calendar days from
[date] to consider the terms of this General Release. You are advised to discuss
the terms with an attorney of your choice. The forty-five (45) calendar days
shall expire on [date]. If you choose to execute this General Release before the
end of forty-five (45) days, that is solely your choice. If you choose to
execute this General Release, you will have seven (7) days from the date of
execution to revoke, i.e., cancel, your consent to the General Release. If you
choose to revoke this General Release, you must notify the Chief Human Resources
& Legal Officer in writing of your revocation within the seven (7) day
revocation period. The separation benefits outlined in Paragraph SECOND shall
not be due and payable, and this General Release shall not become effective,
binding or enforceable, until the seven (7) day revocation period has expired.
Once the seven (7) day revocation period has elapsed, you can no longer revoke
your acceptance of the separation benefits outlined in Paragraph SECOND or this
General Release.
 
SECOND: Executive is a Participant in the Windstream Executive Severance Plan
(the “Plan”). Windstream agrees that when you have signed this General Release,
returned the signed original to Windstream on or before [date], and remain in
compliance with all conditions and agreements in this General Release,
including, without limitation, Paragraph EIGHTH and the restrictive covenants
referenced in Paragraph SEVENTEENTH, you will receive the payments and benefits
set forth in Section [fill in] of the Plan, pursuant to the terms of the Plan.


You acknowledge and agree that the payments and promises made by Windstream
hereunder represent substantial value over and above that to which you would
otherwise be entitled. You acknowledge and agree that the payments described
herein are in lieu of and replace any other severance benefits to which you may
be entitled. Windstream shall have the right to deduct from all payments made
under this General Release any federal, state, local, foreign or other taxes
which are required to be withheld with respect to such payments.


THIRD: The parties acknowledge that this General Release is entered into solely
for the purpose of ending their employment relationship on an amicable basis and
shall not be construed as an admission of liability or wrongdoing by either
party and that both the Windstream Group (defined below) and Executive have
expressly denied any such liability or wrongdoing. Executive agrees that he/she
is eligible for reemployment by Windstream Group only by mutual agreement and
consent of the parties.




27

--------------------------------------------------------------------------------





FOURTH: You state and agree that your last day worked at Windstream was on
[date], with an effective termination date of [date] (the “Date of
Termination”). You state and agree that, if applicable, you are no longer an
officer of the Company, any companies controlled by, controlling or under common
control with the Company, and any predecessors, successors or assigns to the
foregoing.


FIFTH: You understand, acknowledge and agree that your participation, if
eligible and enrolled, under Windstream’s Health, Dental, Term Life Insurance,
Vision Insurance and Voluntary Life Insurance ends as of [date], and Long Term
Disability Insurance ends as of the Date of Termination. You will remain
eligible to continue health and dental coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), if you enroll
and meet all the requirements for participation. Amounts that are vested
benefits or which you are otherwise entitled to receive under any plan or
arrangement with Windstream as of the Date of Termination shall be payable in
accordance with such plan or arrangement except as modified by this General
Release. Unless otherwise provided in this paragraph FIFTH, as of the Date of
Termination you shall cease to be eligible to participate in Windstream’s
compensation, benefit, incentive (including, but not limited to, individual
incentive, project incentive, annual incentive, long-term incentive and annual
bonus), pension, welfare and other plans and arrangements, and any predecessor
or successor to any such plans and arrangements.


SIXTH: As a material inducement to Windstream to enter into this General
Release, you, on your own behalf and on behalf of your heirs, representatives,
agents and assigns by dower or otherwise hereby irrevocably and unconditionally
COVENANT NOT TO SUE OR OTHERWISE VOLUNTARILY PARTICIPATE IN ANY LAWSUIT AGAINST,
FULLY RELEASE, ACQUIT, INDEMNIFY, HOLD HARMLESS and OTHERWISE FOREVER DISCHARGE
(i) Windstream Services, LLC, (ii) any companies controlled by, controlling or
under common control with Windstream Services, LLC, and any predecessors,
successors or assigns to the foregoing (together with Windstream Services, LLC,
the “Windstream Group”), (iii) the Windstream Group’s compensation, benefit,
incentive (including, but not limited to, individual incentive, project
incentive, annual incentive, long-term incentive and annual bonus), pension,
welfare and other plans and arrangements, and any predecessor or successor to
any such plans and arrangements (including the sponsors, administrators and
fiduciaries of any such plan and/or arrangements), and (iv) any of the
Windstream Group’s current or former officers, directors, agents, executives,
employees, attorneys, insurers, shareholders, predecessors, successors or
assigns (hereinafter, collectively, “Releases”) from any and all actions,
charges, claims, debts, complaints, demands, damages or liabilities of any kind
or character whatsoever, known or unknown, in law or in equity (“Claims”), which
you now have or may have had whether or not based on or arising out of your
employment relationship with the Windstream Group or the termination of that
employment relationship through the date of execution of this General Release.
You understand and agree that you are waiving and releasing any and all Claims,
including, but not limited to, the following:


a.    Those arising under any federal, state or local statute, ordinance or
common law governing or relating to your employment relationship, including, but
not limited to, (i) any claims on account of, arising out of or in any way
connected with your hiring by the Windstream Group, employment with the
Windstream Group or the termination of that


28

--------------------------------------------------------------------------------





employment, (ii) any claims alleged or which could have been alleged in any
charge or complaint against the Windstream Group, including, but not limited to,
those with the Equal Employment Opportunity Commission, or other similar state
agency, the Occupational Safety and Health Administration, and the Secretary of
Labor, (iii) any claims relating to the conduct, including action or inaction,
of any executive, employee, officer, director, agent or other representative of
the Windstream Group, (iv) any claims of discrimination, harassment or
retaliation on any basis, (v) any claims arising from any legal restrictions on
an employer’s right to separate its employees, (vi) any claims for personal
injury, compensatory or punitive damages, front pay, back pay, liquidated
damages, treble damages, legal and/or attorneys’ fees, expenses and litigation
costs or other forms of relief, (vii) any claims for compensation and benefits,
(viii) any cause of action or claim that could have been asserted in any
litigation or other dispute resolution process, regardless of forum (judicial,
arbitral or other), against any employee, officer, director, agent or other
representative of the Windstream Group, (ix) any claim for, or right to,
arbitration, and any claim alleged or which could have been alleged in any
charge, complaint or request for arbitration against the Windstream Group, (x)
any claim on account of, arising out of or in any way connected with any
employment agreement between you and the Windstream Group, (xi) any claim on
account of, arising out of or in any way connected with the alleged termination
of your employment without “cause” or for “good reason,” (xii) any claim on
account of, arising out of or in any way connected with medical, dental, life
insurance or other welfare benefit plan coverage, and (xiii) all other causes of
action sounding in contract, tort or other common‑law basis, including, but not
limited to: (a) the breach of any alleged oral or written contract, (b)
negligent or intentional misrepresentations, (c) wrongful discharge, (d) just
cause dismissal, (e) defamation, (f) interference with contract or business
relationship, (g) negligent or intentional infliction of emotional distress, (h)
promissory estoppel, (i) claims in equity or public policy, (j) assault,
(k) battery, (l) breach of employee handbooks, manuals or other policies, (m)
breach of fiduciary duty, (n) false imprisonment, (o) fraud, (p) invasion of
privacy, (q) whistleblower claims, (r) negligence, negligent hiring, retention
or supervision and (s) constructive discharge; and


b.    Those arising under any law relating to sex, age, race, color, religion,
handicap or disability, harassment, veteran status, sexual orientation,
retaliation, or national origin discrimination, including, without limitation,
any rights or claims arising under Title VII of the Civil Rights Acts of 1866
and 1964, as amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. §§ 621 et seq., as amended by the Older Workers Benefit Protection Act;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101
et seq.; Sections 806 and 1107 of the Sarbanes-Oxley Act of 2002; the Fair Labor
Standards Act of 1938, 29 U.S.C. §§ 201 et seq.; the National Labor Relations
Act, 29 U.S.C. §§ 151 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§§ 651 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; any state’s Worker Adjustment and Retraining Notification Act;
any state’s Human Rights Act; any state’s Wage Payment and Collection Law; and
any other similar state statutes, as such statutes may be amended from time to
time; and




29

--------------------------------------------------------------------------------





c.
Those arising out of Employee Retirement Income Security Act of 1974, as
amended; and



d.
Those arising out of the Family and Medical Leave Act, 29 U.S.C. §§ 2601
et seq.; and



e.    Those arising under the civil rights, labor and employment laws of any
state, municipality or local ordinance; and


f.    Any claim for reinstatement, compensatory damages, back pay, front pay,
interest, punitive damages, special damages, legal and/or attorneys’ fees,
expenses and litigation costs, including expert fees; and


g.    Those arising out of any other federal, state or local law that affords
employees or individuals protection of any kind whatsoever; and


h.    Subject to Paragraph TWELFTH, those arising under the following agreements
or plans (and any predecessor or successor to any such agreements or plans):


Windstream Corporation 2006 Equity Incentive Plan, including, without
limitation, all Restricted Share Agreements between Windstream and you;
Windstream Corporation Performance Incentive Compensation Plan; and
Windstream Severance Pay Plan.


SEVENTH: You represent and agree that you have not filed any Claim against the
Releases. Nothing contained in this General Release, or any other agreement,
policy, practice, procedure, directive or instruction maintained by the Company,
shall prohibit Executive from reporting possible violations of federal, state or
local laws or regulations to any federal, state or local governmental agency or
commission (a “Government Agency”) or from making other disclosures that are
protected under the whistleblower provisions of federal, state or local laws or
regulations. Executive does not need prior authorization of any kind to make any
such reports or disclosures to any Government Agency and Executive is not
required to notify the Company that Executive has made such reports or
disclosures. Nothing in this General Release limits any right Executive may have
to receive a whistleblower award or bounty for information provided to any
Government Agency. By executing this General Release, Executive acknowledges
that the Company has informed Executive, in accordance with 18 U.S.C. § 1833(b),
that Executive may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret where the
disclosure: (a) is made in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.


EIGHTH: As further consideration and material inducement for Windstream to enter
into this General Release, you agree not to disclose, orally or in writing, to
any person, corporation,


30

--------------------------------------------------------------------------------





firm, business, entity, court or governmental authority, without the prior
written consent of Windstream:


a.    the terms and provisions of this General Release, including, but not
limited to, the amounts paid pursuant to this General Release; or


b.
any documents, files, records or any other information related to this General
Release.     



Notwithstanding the foregoing, Executive may disclose information about this
General Release to (1) his/her spouse, (2) his/her attorney, and (3) his/her tax
advisor solely for the purpose of obtaining tax advice, so long as each person
agrees to the confidentiality provisions in this Paragraph EIGHTH. Further, you
agree to refrain from disparaging any member of the Windstream Group, its
officers, Board of Directors, or other Releases in statements or releases to the
media or in verbal or written communications with Windstream customers,
employees or individuals or representatives of entities with whom Windstream has
a current contractual relationship.


The Company agrees that Executive may respond to legitimate inquiries regarding
his/her employment with the Company by stating that the parties terminated their
relationship on an amicable basis and that the parties have entered into a
confidential General Release that prohibits him/her from further discussing the
specifics of his/her separation. Nothing contained herein shall be construed to
prevent Executive from discussing or otherwise advising subsequent employers of
the existence of any obligations as set forth in the General Release. Further,
nothing contained herein shall be construed to limit or otherwise restrict the
Windstream Group’s ability to disclose the terms and conditions of the General
Release as may be required by law or business necessity.


NINTH: Any and all Windstream Group papers, records, files (complete or in
process), keys, documents, credit cards, confidential or proprietary
information, trade secrets, databases and compilations, computer software
programs, computer hardware, customer information, blueprints, personal
communication devices, equipment, or any other property owned by the Windstream
Group in your possession or under your control on your last day of employment
shall be immediately returned to Windstream Group (without your retaining any
copies thereof).


TENTH: You acknowledge that you are no longer authorized to incur any expenses
on behalf of the Windstream Group or bind the Windstream Group in any way after
your last day of employment. If you should bind or attempt to bind the
Windstream Group in any way after your last day of employment, you agree to
indemnify, defend and hold the Windstream Group harmless against any loss,
damage, claim or expense (including reasonable attorneys’ fees) arising from
such unauthorized actions.
    
ELEVENTH: You agree to be reasonably available and cooperate with Windstream
Group officials and designated agents with respect to any possible, potential or
actual court or administrative agency proceedings brought by or against the
Windstream Group about which you may have knowledge or information. Windstream
Group shall reimburse you for any reasonable expenses you incur in complying
with this provision
    


31

--------------------------------------------------------------------------------





TWELFTH: Notwithstanding anything herein to the contrary, the sole matters to
which this General Release does not apply are: (a) your rights of
indemnification and directors and officers liability insurance coverage to which
you were entitled immediately prior to your termination of employment with
regard to your service as an officer or director of any member of the Windstream
Group, if applicable, (b) your rights under any tax-qualified pension or claims
for accrued vested benefits under any other employee benefit plan, policy or
arrangement (whether tax-qualified or not) maintained by the Windstream Group or
under COBRA, (c) your rights under any equity awards, agreements or plans for
which you received grants prior to termination and which by their terms or the
terms of the Agreement do not lapse, or (d) your rights to receive the payments
and other consideration specified in Paragraph SECOND of this General Release.


THIRTEENTH: In the event that you breach or threaten to breach any provision of
this General Release, you agree that the Windstream Group shall be entitled to
seek any and all equitable and legal relief provided by law, specifically
including immediate and permanent injunctive relief. You hereby waive any claim
that the Windstream Group has an adequate remedy at law. In addition, and to the
extent not prohibited by law, you agree that the prevailing party shall be
entitled to an award of all costs and attorneys’ fees in any successful effort
to enforce the terms of this General Release. You agree that the foregoing
relief shall not be construed to limit or otherwise restrict the Windstream
Group’s ability to pursue any other remedy provided by law, including the
recovery of any actual, compensatory or punitive damages. Moreover, if you
pursue any claims against any Releasee subject to this General Release, you
agree to immediately reimburse Windstream the amount of the payments and the
value of the other consideration received by you in accordance with Paragraph
SECOND of this General Release to the fullest extent permitted by law.


FOURTEENTH: You state and agree that in executing this General Release you do
not rely and have not relied upon any representation or statement made by
Windstream or by any of Windstream’s agents, representatives or attorneys with
regard to the subject matter, bases or effect of this General Release.


FIFTEENTH: Each of the promises and obligations contained in this General
Release shall be binding upon and shall inure to the benefit of the heirs,
executors, administrators, assigns and successors in interest of each of the
parties.


SIXTEENTH: This General Release shall in all respects be governed under the Laws
of the State of Arkansas.


SEVENTEENTH: This General Release sets forth the entire agreement between you
and Windstream and fully supersedes or replaces any and all prior agreements or
understandings between the parties relating to the subject matter contained in
the General Release. Notwithstanding the preceding sentence, this General
Release shall not supersede or have any effect on any prior confidentiality,
noncompetition, nonsolicitation or nondisclosure covenant(s) executed by you for
the benefit of the Windstream Group, specifically including, but not limited to,
Article VIII of and Addendum 1 to the Plan and the Participation Notice you
signed as acceptance of the Plan and agreement to these post-termination
covenants.




32

--------------------------------------------------------------------------------





EIGHTEENTH: It is the desire of the parties that if any of the provisions of
this General Release be judged to be invalid or unenforceable, or if compliance
with any provision is restrained until a final determination as to its legality,
then the changes or restraint will apply only to the operation of that part or
parts judged invalid, unenforceable or restrained. To the extent any part of
this General Release is deemed invalid, unenforceable or restrained, the
remaining agreement parts will be valid and enforceable to the fullest extent
possible.


NINETEENTH: This General Release may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


NOTICE TO EXECUTIVE - PLEASE READ CAREFULLY BEFORE SIGNING:


THIS GENERAL RELEASE IS A LEGALLY BINDING DOCUMENT WITH IMPORTANT LEGAL
CONSEQUENCES. YOU ARE ENTITLED TO A PERIOD OF NOT LESS THAN FORTY-FIVE (45)
CALENDAR DAYS IN WHICH TO REVIEW AND CONSIDER THIS DOCUMENT BEFORE SIGNING IT.
PLEASE RETURN THE SIGNED GENERAL RELEASE TO:


Windstream Services, LLC
4001 Rodney Parham Drive
Mailstop B1F02-93
Little Rock, AR 72212
Attn: Chief Human Resources & Legal Officer


IT IS RECOMMENDED THAT YOU CONSULT YOUR OWN ATTORNEY BEFORE SIGNING THIS
DOCUMENT. BY SIGNING BELOW YOU ACKNOWLEDGE THAT YOU HAVE READ, FULLY UNDERSTAND,
AND VOLUNTARILY AGREE TO ALL OF THE PROVISIONS CONTAINED IN THIS GENERAL
RELEASE.






33

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have themselves signed, or caused a duly
authorized agent thereof to sign, this General Release on their behalf and
thereby acknowledge their intent to be bound by its terms and conditions.


EXECUTIVE
[DO NOT SIGN UINTIL AFTER SEPARATION DATE]
 
WINDSTREAM SERVICES, LLC
Signed:






 
Signed:






Print Name:






 
Title:






Date:






 
Date:











34